Howell, J.
A motion was made at the July term of 1873 to dismiss this appeal on two grounds, the first of which is because the transcript was not filed in time.
The appeal was made returnable on the third Monday of July, 1872, which was the fifteenth day of said month. On the seventeenth day of the same month, on motion of counsel for the appellants, the return-day was extended to Monday, the twenty-second of July, 1872. On the *791twenty-third of July, 1872, another motion was made and granted extending the return-day to the third Monday of July, 1873. This last motion was too late, and the order made on it without effect in law, as the delay on the first extension to the twenty-second of July, .1872, had expired, and it was not in the power of the court to make a return when the delay had expired. It has been repeatedly held that an extension of the return-day does not carry with it the “ days of grace ” added to the original return-day, and that a second or subsequent application for an extension must be made on or before the day to which the extension is made.
It is therefore ordered that the appeal herein be dismissed with costs.